BRJ.CKELL, O. J.
The indictment was founded on the statute (Criminal Code, 1886, § 3870'; Criminal Code of 1896, § 5091), directed against the unlawful killing, or disabling, or injuring certain domestic animals.
The evidence adduced on the trial of the case, tending to connect the defendant with the commission of the offense charged, was purely circumstantial. There was a tendency of a part of the evidence for the State to show that there was a conspiracy on the part of the de*178fenclant and others to kill hogs belonging to the witness Green; or at least that the defendant was an aider or abettor in the killing. The charges requested by the. defendant and refused by the court were directed to this phase of the case. When taken in connection with the evidence disclosed upon the trial, as shown in the bill of exceptions, the second and fourth charges asserted correct propositions of law and should have been given. State v. Tally, 102 Ala. 25; Griffith v. State, 90 Ala. 583; Jordan v. State, 79 Ala. 9; Tidwell v. State, 70 Ala. 33.
The ruling upon the evidence to which an exception was reserved, could not have been of prejudice to the defendant, since the only question to which the objection was sustained, was afterwards answered by the defendant himself, when examined as a witness.
Reversed and remanded.